UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2006 Commission File Number 1-15401 ENERGIZER HOLDINGS, INC. SAVINGS INVESTMENT PLAN ENERGIZER HOLDINGS, INC. SAVINGS INVESTMENT PLAN INDEX TO FINANCIAL STATEMENTS Reports of Independent Registered Public Accounting Firms Financial Statements Statements Of Net Assets Available For Benefits Statements Of Changes In Net Assets Available For Benefits Notes To Financial Statements Supplemental Information Report of Independent Registered Public Accounting Firm on Supplementary Information Schedule Of Assets Held At End Of Year Signatures Exhibit Index Report of IndependentRegistered Public Accounting Firm To The Plan Administrator of Energizer Holdings, Inc. Savings Investment Plan We have audited the accompanying statement of net assets available for benefits of the Energizer Holdings, Inc., Savings Investment Plan (the Plan) as of December 31, 2006 and the related statement of changes in net assets available for benefits for the year then ended.These financial statements are the responsibility of the Plan's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2006, and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America. /s/ RubinBrown LLP St. Louis, Missouri June 28, 2007 Report of Independent Registered Public Accounting Firm Tothe Participants and Administrator of the Energizer Holdings, Inc. Savings Investment Plan: In our opinion, the accompanying Statement of Net Assets Available for Plan Benefits and therelated Statement of Changes in Net Assets Available for Plan Benefits present fairly, in all material respects, the net assets available for benefits of the Energizer Holdings, Inc. Savings Investment Plan (the “Plan”) at December 31, 2005and the changes in net assets available for benefits for the year then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. St. Louis, Missouri June 28, 2006 ENERGIZER HOLDINGS, INC. SAVINGS INVESTMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2006 2005 (dollars in thousands) Assets Investments, at fair value (Note 2) Vanguard PRIMECAP Fund Investor Shares $ 25,264 $ 19,715 Shares in registered investment companies 102,899 77,034 Vanguard Index Trust - 500 Portfolio 83,712 * 75,179 * Vanguard Money Market Reserve Fund - Federal Portfolio 26,632 22,938 Vanguard Small-Cap Index Fund Investor Shares 30,401 * 26,185 * Vanguard Wellington Fund Investor Shares 68,284 * 46,367 * Vanguard Windsor II Fund Investor Shares 57,912 * 47,428 * Vanguard Retirement Savings Trust 91,850 * 96,485 * Common stock - Energizer Holdings, Inc. Stock 89,853 * 89,411 * Loans to participants 9,287 9,327 Total Investments 586,094 510,069 Receivables: Employer contributions 153 34 Participant contributions — 105 Total Receivables 153 139 Total Assets 586,247 510,208 Liabilities Accrued administrative expenses 29 28 Net Assets Available For Benefits $ 586,218 $ 510,180 *Investment represents 5% or more of Plan's net assets. See the accompanying notes to financial statements. ENERGIZER HOLDINGS, INC. SAVINGS INVESTMENT PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS For The Years Ended December 31, 2006 2005 (dollars in thousands) Additions To Net Assets Attributed To: Investment Income Interest income $ 627 $ 541 Dividend income 21,885 14,625 Net appreciation in fair value of investments 64,219 11,829 86,731 26,995 Contributions Employer 5,676 5,151 Participant 19,419 18,830 25,095 23,981 Total Additions 111,826 50,976 Deductions From Net Assets Attributed To: Benefits paid 35,664 59,516 Administrative expenses 124 24 Total Deductions 35,788 59,540 Net Increase/(Decrease) 76,038 (8,564 ) Net Assets Available For Benefits - Beginning Of Year 510,180 518,744 Net Assets Available For Benefits - End Of Year $ 586,218 $ 510,180 See the accompanying notes to financial statements. ENERGIZER HOLDINGS, INC. SAVINGS INVESTMENT PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2006 And 2005 (Dollars in thousands, except where stated otherwise) 1. Description Of The Plan The following is a summary description of the Energizer Savings Investment Plan (the Plan) and provides only general information.Participants should refer to the Plan document for a more complete description of the Plan’s provisions. General The Plan is a defined-contribution plan, established for the purpose of enabling employees to enhance their long-range financial security through regular savings with the benefit of Energizer Holdings, Inc. (the Company) matching contributions. The Plan is subject to certain provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).However, benefits under the Plan are not eligible for plan termination insurance provided by the Pension Benefit Guaranty Corporation under Title IV of ERISA.It is the Company’s intent that the Plan meets the requirements of Section 404(c) of ERISA.Section 404(c) relieves plan fiduciaries of liability for losses that are the direct and necessary result of the participant’s exercise of control over assets in the participant’s savings plan account. During 2006, the Plan was amended to adopt certain provisions of the final 401(k) regulations, which did not have a significant effect on Plan operations. Plan Participation Participation in the Plan is open to substantially all regular full and part-time domestic employees of the Company and its designated subsidiaries, including certain internationally assigned employees who are subject to the U. S. Federal Insurance Contributions Act tax.Prior to April 1, 2005, employees were eligible to voluntarily participate as of the first day of employment (when administratively feasible) and could contribute to the Plan upon enrollment. Effective April 1, 2005, employees are automatically enrolled as Plan participants following 30 days of employment, unless they opt out of participation within 30 days or elect, if administratively feasible, to begin participation earlier.Under the automatic enrollment process, contribution levels and investment choices are pre-determined, unless employees take action to increase/decrease contributions or change investment direction. Contributions Participants can contribute from 1% to 50% of their compensation as defined by the Plan in 1% increments on a before-tax basis, subject to Internal Revenue Service (IRS) limits.Employees who are automatically enrolled in the Plan (beginning on and after April 1, 2005) contribute 6% on a before-tax basis, unless they take action to change the contribution percentage.Before-tax contributions not exceeding 6% of the participant’s compensation are matched 50% by the Company. After-tax contributions not exceeding 1% of the participant’s compensation are matched 325% by the Company.This match is separately credited to a participant’s PensionPlus Match Account in the Energizer Holdings, Inc. Retirement Plan, the Company’s non-contributory defined benefit pension plan covering substantially all domestic employees.Participants may also contribute an additional 1% to 21% of their compensation on an after-tax basis that is not matched by the Company, subject to IRS and Plan limits.Therefore, participants may contribute a total of 1% to 22% of compensation on an after-tax basis.Employees who are automatically enrolled in the Plan (beginning on and after April 1, 2005) who take no action to change the automatic enrollment choice contribute 1% on an after-tax basis. Combined before-tax and after-tax participant contributions may not exceed 72% of compensation, as limited by federal income tax laws and Plan terms.The total of before-tax, after-tax and Company matching contributions allocated to participants’ accounts is limited to the lesser of $44 or 100% of the participants’ compensation as defined by the Plan for the calendar year 2006.The total of before-tax, after-tax and Company matching contributions allocated to participants’ accounts is limited to the lesser of $42 or 100% of the participants’ compensation as defined by the Plan for the calendar year 2005. Investment Options All participant contributions are invested at the participant’s direction in the investment funds offered by the Plan and selected by the participant.Subsequent to February 15, 2005, the 50% Company match on the participant’s first 6% of before-tax contributions is directed to the same investment funds and allocations as the participant has selected for his/her before-tax contributions of up to 6%. Prior to February 15, 2005, the Company match was required to be invested in the Energizer ESOP Common Stock Fund (ENR Stock Fund).
